963 A.2d 810 (2009)
197 N.J. 419
In the Matter of Marc F. DESIDERIO, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 9, 2009.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB *811 08-125, recommending that as a matter of final discipline pursuant to Rule 1:20-13(c)(1), MARC F. DESIDERIO, formerly of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1972, and who has been temporarily suspended from the practice of law since July 27, 2007, be disbarred based on his conviction in the United States District Court for the Southern District of Florida of conspiracy to commit money laundering, in violation of 18 U.S.C.A. § 371 and § 1956(h), which constitutes a violation of RPC 8.4(b)(commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
And MARC F. DESIDERIO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MARC F. DESIDERIO be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MARC F. DESIDERIO be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MARC F. DESIDERIO pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.